Citation Nr: 1705333	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating for coronary artery disease (CAD), status post coronary artery bypass grafting, higher than 30 percent from February 1, 2005 to April 23, 2015; and higher than 60 percent thereafter.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987; and from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2005 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for CAD with a rating, after an initial rating of 100 percent following coronary artery bypass graft surgery, of 10 percent effective February 1, 2005.

In a rating decision dated in August 2008, the RO increased the rating for the Veteran's coronary artery bypass graft disability from 10 percent to 30 percent effective February 1, 2005.  

In June 2012, the Board remanded the issue of an initial rating higher than 30 percent for CAD for additional development.  In November 2014 the Board again remanded that matter, and the issue of entitlement to TDIU, for additional development.

While the case was in remand status, in a rating decision dated in June 2015, the RO increased the rating for the Veteran's coronary artery bypass graft disability to 60 percent effective April 23, 2015.


FINDINGS OF FACT

1.  After assignment of the initial 30 percent rating for service-connected CAD status post coronary artery bypass grafting, the Veteran underwent additional coronary artery bypass surgery on November 16, 2006.

2.  The Veteran's service-connected coronary artery bypass graft disability was not productive of less than 5 METs, or cardiac hypertrophy or dilation, or ejection fraction of 50 percent or less, or chronic congestive heart failure prior to November 16, 2006, or during the timeframe March 1, 2007, through April 22, 2015; and it has not been productive of less than 3 METs, or left ventricular dysfunction with an ejection fraction of 30 percent or less, or chronic congestive heart failure since April 23, 2015.

3.  The Veteran has been engaged in substantially gainful employment throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 100 percent for service-connected CAD status post coronary artery bypass grafting for the time period November 16, 2006, through February 28, 2007, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).

2.  The criteria for an initial disability rating for service-connected CAD status post coronary artery bypass grafting higher than 30 percent from February 1, 2005 to November 16, 2006, and during the timeframe March 1, 2007, through April 22, 2015; and higher than 60 percent beginning April 23, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2016).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
Background 

On October 18, 2004, the Veteran underwent heart surgery (left heart catheterization, coronary angiography, left ventriculography, and left subclavian angiography), which revealed severe single vessel CAD with a complex lesion involving the proximal LAD and ostium of the first diagonal artery and luminal irregularities in the circumflex and right coronary artery.  See July 2005 letter from private heart specialist, and private hospital records dated in October 2004.  In November 2004 the Veteran submitted correspondence that was accepted as a claim for service connection for heart attack, and in a rating decision dated in November 2005, the RO granted service connection for CAD, status post coronary artery bypass grafting, with a rating of 100 percent effective October 16, 2004; followed by a rating of 10 percent from February 1, 2005.  In September 2006, the Veteran submitted a notice of disagreement regarding the assigned 10 percent rating.  

In a rating decision dated in August 2008, the RO increased the rating for the Veteran's coronary artery disease from 10 percent to 30 percent effective February 1, 2005; and in September 2008 the Veteran perfected his appeal for a higher initial rating.  In a rating decision dated in June 2015, the RO increased the rating to 60 percent effective April 23, 2015.  The Veteran continues to appeal for a higher rating.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's CAD has been evaluated under the provisions of Diagnostic Code 7017 throughout the appeal period.  38 C.F.R. § 4.104.  Under Diagnostic Code 7017, a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  Thereafter, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  The next higher rating of 60 percent is warranted if there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts

In a letter dated in July 2005, the Veteran's heart specialist advised that the Veteran was doing well following his 2004 heart surgery.  See July 2005 letter from private heart specialist.

On November 16, 2006, the Veteran underwent additional heart surgery, identified as "left heart catheterization, coronary angiography, left ventriculography, saphenous vein graft angiography to the diagonal branch x 1, and left internal mammary artery graft to the LAD x 1."  See private hospital records dated in November 2006.

In July 2007, the Veteran was afforded a VA heart examination.  During the examination, the Veteran denied any episodes of chest pain since his surgery, but said he was no longer able to play any sports and was only able to participate in sedentary recreational activities such as Rifle Competitions.  He also complained of daily fatigue, monthly angina, weekly dizziness, and moderate dyspnea on exertion; and said that he had to get help with his household chores at least once a month.  The examiner noted that the Veteran had last undergone heart surgery in November 2006 and was on continuous medication.  Physical examination found clear breath sounds and heart with regular rate and rhythm.  X-rays revealed the heart to be of normal size, and an electrocardiogram found ejection fraction of 60 percent.  METs were estimated between 3 and 5; and ejection fraction was greater than 50 percent.  Diagnosis was "s/p cabg x2 with residual decreased exercise tolerance concentric left ventricular hypertrophy."  The examiner added that the Veteran's heart disease had significant effects on occupational functioning, including problems with lifting and carrying, and lack of stamina; and noted that the Veteran was no longer able to do any of the physical labor required of a SWAT Team Operator and had been reassigned to a desk job.

In an addendum dated in December 2007, a VA physician stated that he had reviewed the Veteran's chart at the request of VA's Compensation and Pension Service, and had spoken with the Veteran.  He noted that the Veteran had completed 12 minutes of exercise at a private facility on November 13, 2006, and had achieved a rate of "152/minute," which he averred was "80% of predicted maximum" and represented "a functional class 1+" . . . "12.2 mets .3."  He then declared "the patient may undertake very heavy activity." 

In October 2011, the Veteran consulted with VA providers regarding fatigue.  During the consultation, he reported that he had recently seen his cardiologist "who felt nothing cardiac was causing fatigue."  Preparations were made for a sleep study, which was done in January 2012, and found obstructive sleep apnea.  A yearly wellness examination in January 2012 found the heart with regular rhythm, normal S1/S2, and no gallup/rub.  See private medical record dated in January 2012.

On VA heart examination in July, 2012, the Veteran arrived ambulatory and with a stable gait.  He reported that he was working in Special Operations at the Sheriff's office, and had been since 1997.  Physical examination found the heart with regular rate and rhythm without murmur, rub, or gallop.  X-rays revealed mild cardiomegaly, and an echocardiogram found left ventricular ejection fraction of 55 to 60 percent.  There was no left ventricular hypertrophy.

On November 12, 2012, the Veteran underwent additional heart surgery, consisting of the following procedures:  coronary stent placement-initial vessel; intervention on OM3, percutaneous intervention, stent; intervention on mid circumflex: drug-eluting stent; and intervention on OM2, balloon angioplasty, stent.  See private hospital records dated in November 2012.  According to the surgeon, "there were no left ventricular global or regional wall motion abnormalities. Global left ventricular function was normal. EF calculated by contrast ventriculography was 60 %."  The Veteran was discharged, ambulatory, that same day, with instructions for no driving for 3 days, and no heavy lifting greater than 5 pounds for 1 week.

Routine follow-up examination in November 2013 found no dyspnea, regular cardiovascular rhythm, normal S1/S2, and no gallup/rub.  See private medical record dated in November 2013.  A yearly wellness examination in May 2014 found no dyspnea, normal breath sounds and movement, and the heart with regular rhythm, normal S1/S2, and no gallup/rub.  See private medical record dated in May 2014.

In May 2015, the Veteran was afforded another VA heart examination pursuant to the Board's remand.  The examiner noted that the Veteran had undergone percutaneous coronary intervention (PCI) (angioplasty) in November 2012.  Echocardiogram in May 2015 found evidence of cardiac hypertrophy and cardiac dilatation, and x-rays were abnormal.  Left ventricular ejection fraction was 48 percent; and METs was estimated as greater than 3 but less than 5, which the examiner said was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner added that the Veteran's service-connected heart disease limits participation in gainful employment in physical occupations, but does not prevent gainful employment in sedentary occupations.

Analysis-Rating

According to the Veteran's heart specialist, the Veteran was doing well following his 2004 heart surgery.  From February 1, 2005, following the 100 percent rating, the evidence does not show manifestations of more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, a rating in excess of 30 percent is not warranted for this time period of the appeal.

However, the evidence confirms that the Veteran underwent a second coronary artery bypass surgery on November 16, 2006.  The criteria for a 100 percent rating for three months; that is, from November 16, 2006, (but not before) until February 28, 2007, are therefore met as this was a result of service-connected disability.  38 C.F.R. § 4.104, Diagnostic Code 7017 (containing identical rating criteria as CAD, but with the three-month provision following coronary bypass surgery).

After the 2006 surgery the Veteran had greater than 5 METs but not greater than 7 METs and the evidence does not show cardiac hypertrophy or dilation, or an ejection fraction of 50 percent or less, until April 2015.  Thus, the criteria for a rating higher than 30 percent were not met before then.  In this regard the Board notes that the Veteran had additional heart surgery in November 2012, but this was not bypass surgery (38 C.F.R. § 4.104, Diagnostic Code 7017), the Veteran was not hospitalized for a period in excess of 21 days (38 C.F.R. § 4.29), and the surgery did not necessitate at least one month of convalescence (38 C.F.R. § 4.30).  Thus, the criteria for a temporary total rating secondary to this surgery were also not met for this time period.  

However, on VA examination in May 2015, METs were greater than 3 but less than 5, and an echocardiogram on April 23, 2015, found cardiac hypertrophy and dilatation, and left ventricular ejection fraction of 48 percent.  This meets the criteria for a 60 percent rating, as has already been assigned by the RO for this more recent time period of the appeal.  This level of disability was not factually ascertainable until April 23, 2015.  Therefore, as detailed previously, a 60 percent rating is not warranted prior to April 23, 2015.

As for a rating higher than 60 percent, there is no evidence of chronic congestive heart failure, or 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, so the criteria for the highest rating of 100 percent is not warranted since April 23, 2015. 


Analysis-TDIU

As for the appeal for a TDIU, according to the Veteran he is employed by the local Sheriff's office in a desk job (see, e.g., July 2012 VA examination report), and VA examiners aver that the Veteran's service-connected heart disability does not prevent sedentary work.  See, e.g., May 2015 VA heart examination report.  In March 2015, the RO sent the Veteran an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), but the Veteran never responded.  Based on the evidence of record the Veteran is engaged in substantially gainful employment and the evidence does not otherwise show that he is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities.  He therefore does not meet the criteria for a grant of TDIU. 

Conclusion

In sum, a 100 percent rating is warranted from November 16, 2006, until February 28, 2007.  However, a higher rating, including a TDIU, is not warranted for any other period of the claim.  As the preponderance of the evidence is against other higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 100 percent for CAD from November 16, 2006, (but not before) until February 28, 2007, is granted; subject to the law and regulations governing the payment of monetary benefits.

An initial disability rating for CAD higher than 30 percent from February 1, 2005 to November 16, 2006, and during the timeframe March 1, 2007, through April 22, 2015, is denied.

An initial disability rating for CAD higher than 60 percent since April 23, 2015, is denied.

Entitlement to TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


